Citation Nr: 1726088	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a chronic disability manifested by syncope.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2016, the Board remanded the claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has a diagnosis of PTSD that is related to an in-service stressor.

2.  The Veteran does not have a current diagnosis of a disability manifested by syncope.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a disability of the left hip that is directly related to active service.

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a disability of the left knee that is directly related to active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a chronic disability manifest by syncope have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in March 2010 and February 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA has provided medical examinations in connection with the Veteran's claims, most recently in August 2016 and January 2017.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the reports of the examinations and the provided opinions provide the information needed to fairly decide the claims for service connection for PTSD, a chronic disability manifest by syncope, a left hip disability, and a left knee disability.

Each examiner reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the VA examinations are adequate.  

Additionally, in light of VA treatment records that have been obtained and associated with the record, the obtaining of the requested medical opinions, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 
PTSD

There are particular requirements for establishing service connection for  PTSD in that are separate from those for establishing service connection generally.  38 C.F.R. § 3.304(f) (2016); Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

In this instance, the Veteran has claimed to have PTSD as a result of several different stressors.  The Board will limit its discussion to the one most relevant to the present decision.  The Veteran has asserted that while he was stationed in Germany, he went on a patrol up a mountainside with a pack and a radio.  He stated that his foot slipped on the ice and snow, and he fell backwards and rolled for about 75 feet before stopping.  He related that he went into the hospital for that and for influenza and was kept for approximately one week.

The Board recognizes that absent objective evidence that the Veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of a claimed stressor.  38 C.F.R. § 3.304 (2015); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required.  Rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Here, corroborative evidence has been supplied in the form of the Veteran's service treatment records.  A January 1969 service treatment record shows that the Veteran complained of myalgias and arthralgias with abdominal pain.  He specifically complained of mild low back pain on the left side.  He was hospitalized for four days and then released with a diagnosis of influenza.  This record is consistent with a report of sliding many feet on one's left side after slipping on ice and snow while on patrol in Germany in the winter of 1969.  Additionally, the statements from the Veteran have also been consistent throughout the entire appeal.  No evidence of record appears to impugn his credibility.  Therefore, the Board finds that the Veteran's report of his in-service stressors, coupled with the corroborating evidence found in his service treatment records, satisfies the requirement of an in-service stressor.  

The remaining question is whether the Veteran has PTSD as a result of the in-service corroborated stressor.  In April 2009, a VA psychiatrist made a DSM-IV diagnosis of PTSD on the basis of psychological testing.  The examiner found that the evaluation also supported the relationship of the Veteran's current symptoms and an in-service stressor.  The examiner specified that although it was rare that traumatic stressors were other than initiated by a combat exposure, the Veteran represented one of those unusual non-combat cases.  The examiner reiterated that although the Veteran's stressor was not conventional, it appeared to meet the six criteria necessary for establishment of a PTSD diagnosis, and it was the examiner's opinion that the Veteran's service experiences resulted in PTSD.  

Additionally, the Veteran underwent VA examination in January 2017.  The examiner recounted the Veteran's experience of falling down a mountain while serving in Germany in 1969.  After performing a psychiatric examination, the examiner stated that it was more likely than not that the Veteran had a diagnosis of PTSD.  The examiner felt that the Veteran had severe childhood trauma prior to active duty and reported also suffering from in-service trauma.  The examiner opined that if the Veteran's in-service stressor was verifiable, then it would be at least as likely as not to have worsened the Veteran's pre-existing trauma and PTSD.

The Board has found that the service treatment records verify the Veteran's claimed in-service stressor.  Significantly, no other evidence of record contradicts the VA examiner's opinion.  As the evidence of record shows a corroborated in-service stressor, a current diagnosis of an PTSD, and satisfactory evidence of a link between the two, the Board finds that it is at least as likely as not that PTSD is the result of an event in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




Syncope

A January 1969 service treatment record shows that the Veteran experienced a syncopal episode.  The diagnosis was influenza.  The Veteran indicated on an October 1969 Report of Medical History that he did not experience dizziness or fainting spells.

A December 2008 treatment record shows that the Veteran experienced chest pain and syncope.  Subsequent treatment records show complaints of syncope.

At an August 2016 VA examination, the examiner noted the Veteran's history of noncardiac chest pain.  The examiner opined that the Veteran did not have active cardiac disease.  Thus, the Veteran's syncopal episodes were not related to cardiac disease.  No diagnosis of disability resulting in syncope was provided.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a chronic disability manifest by syncope.  The Board notes that the Veteran was treated for an episode of syncope while on active duty.  But merely establishing treatment for symptoms while in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Nothing in the medical evidence shows that the Veteran has exhibited an actual disability manifested by syncope at any time during or contemporary to the current appeal period, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There are no deficits in bodily functioning associated with any such finding.  At the VA examination, the examiner found insufficient clinical evidence to warrant a diagnosis of a chronic disability manifested by syncope.  The Veteran has presented no competent medical evidence to the contrary.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to asserted treatment for syncope for which service connection can be granted.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.  Based on that evidentiary posture, service connection cannot be awarded.

As the preponderance of the evidence is against the claim for service connection for a chronic disability manifested by syncope, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip and Left Knee

The Veteran has asserted that while he was stationed in Germany, he went on a patrol up a mountainside with a pack and a radio.  He stated that his foot slipped on the ice and snow, and he fell backwards and rolled for about 75 feet before stopping.  He related that he went into the hospital for that and for influenza and was kept for approximately one week.  He has stated that he has a current left hip and knee disability as a result of that fall.

The Board has found credible supporting evidence in the service treatment records and has accepted the Veteran's account of experiencing an in-service fall.  The remaining question is whether the Veteran has current left hip and left knee disabilities related to that in-service fall.

At an August 2016 VA examination, the examiner diagnosed left knee joint osteoarthritis and left hip status post-replacement.  The examiner noted that the service treatment records appeared to be fragmentary.  The examiner commented on the service treatment record which showed a five-day hospitalization for influenza.  The Veteran stated that the hospitalization was approximately two days after his fall down the mountainside.  The Veteran stated that he told the clinicians about the fall and his hip and knee pain.  Although the hospitalization record did not show treatment for the hip and knee, the discharge summary mentioned myalgias and back pain.  The examiner mentioned that hip and knee pain were not mentioned on the Veteran's service separation physical.  The Veteran's spouse told the examiner that the Veteran had failed three grades at school, and he failed his mental examination on his first enlistment physical.  The Board notes that a May 1967 service treatment record indicates that the Veteran failed a mental examination.  The examiner stated that since there was no supporting evidence for the injuries, a causal relationship could not be established.  The examiner also stated that since it appeared that the medical record may be fragmentary, and the Veteran told him of service buddies who could verify his fall, it placed his opinion as mere speculation.  The examiner stated that once additional medical records or buddy statements could be obtained, then a definitive opinion could be made.

The Board emphasizes that the August 2016 VA examiner specified that the given opinion was speculative.  As it was speculative, it weighs neither for nor against the claim.  Significantly, the examiner appears to have stated that the opinion was speculative because the examiner felt there was no supporting evidence to show an in-service injury.  However, the Board has accepted the Veteran's account of experiencing an in-service fall.

The Veteran has provided consistent statements regarding the continuity of left hip and left knee pain.  The Veteran is competent to describe left hip and knee difficulties through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had a continuity of left hip and left knee symptoms throughout and after service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony provides sufficient support for the claim.

In light of the fact that the Veteran has had an in-service injury and is currently diagnosed with left knee joint osteoarthritis and left hip status post-replacement; and in light of the most persuasive evidence of record showing a continuity of left hip and left knee symptoms since the Veteran's service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the claims.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a chronic disability manifested by syncope is denied.

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a left knee disability is granted.



REMAND

On service entrance examination in January 1968, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
0
5
10
--
10

On service separation examination in October 1969, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
10
0
0
--
5

On an accompanying Report of Medical History, the Veteran indicated that he did not experience hearing loss.

On VA examination in August 2016, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
55
70
75
LEFT
30
30
55
70
80

The speech discrimination scores were 88 percent for the right ear and 82 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  After reviewing the Veteran's records, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that audiometric testing performed at the time of enlistment and separation showed that the Veteran had no positive significant threshold shift for either ear during active service.  Furthermore, the examiner stated that there was insufficient scientific basis for the delayed onset of noise-induced hearing loss.

The Board finds the August 2016 examination report to be inadequate for adjudicative purposes.  When VA provides an examination or obtain an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The November 2012 examiner did not address those research papers in the report.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify all treatment he has received for hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

2.  Obtain all VA medical records that are not already of record.

3.  Then, schedule the Veteran for a VA examination for an opinion on whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact on the opinion, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


